








EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is effective as of March 1, 2015
(the "Effective Date"), by and between BKFS I Management, Inc., a Delaware
corporation (the “Company”) and Michael L. Gravelle (the "Employee"). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:


1.Purpose. The purpose of this Agreement is to recognize Employee's significant
contributions to the overall financial performance and success of the Company to
protect the Company's business interests through the addition of restrictive
covenants, and to provide a single, integrated document which shall provide the
basis for Employee's continued employment by the Company.
2.Employment and Duties. Subject to the terms and conditions of this Agreement,
as of the Effective Date, the Company employs Employee as Executive Vice
President, General Counsel and Corporate Secretary of Black Knight Financial
Services, Inc. and Black Knight Financial Services, LLC, or in such other
capacity as may be mutually agreed upon by the parties. Employee accepts such
employment and appointments and agrees to undertake and discharge the duties,
functions and responsibilities commensurate with the aforesaid positions and
such other duties and responsibilities as may be prescribed from time to time by
the Company consistent with the aforesaid positions. Employee shall be required
to comply with the Company’s employee policies applicable to him and the Company
employees generally as from time to time enacted. During the Employment Term,
Employee shall devote substantially all business time, attention and effort to
the performance of duties hereunder and shall not engage in any business,
profession or occupation, for compensation or otherwise without the express
written consent of the Company, other than personal, personal investment,
charitable, or civic activities or other matters that do not conflict with
Employee's duties. The Company acknowledges and agrees that Employee may serve
as a non-executive employee of Fidelity National Information Services, Inc.,
Executive Vice President, General Counsel and Corporate Secretary of Fidelity
National Financial, Inc. (“FNF”) and receive an annual salary of $352,000 and a
bonus opportunity at target under FNF’s annual incentive plan of 100% of salary,
and in other unpaid non-competitor companies
3.Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of three (3) years ending on the third anniversary
of the Effective Date, subject to prior termination as set forth in Section 8
(the "Employment Term").
4.Salary. During the Employment Term, the Company shall pay Employee an annual
base salary, before deducting all applicable withholdings, of $148,000 per year,
payable at the time and in the manner dictated by the Company's standard payroll
policies. Such minimum annual base salary may be periodically reviewed and
increased (but not decreased without Employee's express written consent except
in the case of a salary decrease for all executive officers of the Company) at
the discretion of the Company (such annual base salary, including any increases,
the "Annual Base Salary").
5.Other Compensation and Benefits. During the Employment Term:
(a)
Benefits. Employee shall be eligible to receive standard medical and other
insurance coverage (for Employee and any covered dependents) provided by the
Company to employees generally; and

(b)
Annual Bonus Opportunity. Employee shall be eligible to receive an annual
incentive bonus opportunity under the Black Knight Financial Services I, LLC’s
(“BKFS I”) annual incentive plan for each calendar year included in the
Employment Term during which Employee is an employee of the Company, including a
bonus for the full twelve month period for calendar year 2015 ("Annual Bonus").
Employee's target Annual Bonus shall be 100% of the Employee's then current
Annual Base Salary and Employee’s maximum Annual Bonus shall be 200% of the
Employee’s then current Annual Base Salary (the Annual Bonus is referred to as
the "Annual Bonus Opportunity"). Employee's Annual Bonus Opportunity may be
periodically reviewed and increased by the Company, but may not be decreased
without Employee's express written consent. Employee’s Annual Bonus is subject
to the Company’s and Fidelity National Financial, Inc.’s (“FNF”) clawback
policy, pursuant to which the Company and FNF may recoup all or a portion of any
bonus paid if, after payment, there is a finding of fraud, a restatement of
financial results, or errors or omissions discovered that the Compensation
Committee determines negatively affects the business results on which the bonus
was based. If owed pursuant to the terms of the plan, the Annual Bonus shall be
paid no later than the March 15th first following the calendar year to which the
Annual Bonus relates. Except as otherwise provided otherwise herein or if the
Board of Directors of the Company or the Compensation Committee of the Company’s
Board of Directors determines otherwise, no Annual Bonus shall be paid to
Employee unless Employee is employed by the Company or an affiliate thereof, on
the last day of the measurement period; provided, however, that Employee shall
remain eligible for a pro-rata Annual Bonus based on Employee’s period of
employment with the Company during the final year of the Employment Term, if the
Employment Term ends prior to the end of the calendar year by the Company’s
decision not to renew the Agreement, or by not offering to renew the agreement
on substantially similar terms and conditions.





--------------------------------------------------------------------------------




6.Vacation. For and during each calendar year within the Employment Term,
Employee shall be entitled to paid vacation plus recognized Company holidays in
accordance with the Company’s vacation policy.
7.Expense Reimbursement. In addition to the compensation and benefits provided
herein, the Company shall, upon receipt of appropriate documentation, reimburse
Employee each month for reasonable travel, lodging, entertainment, promotion and
other ordinary and necessary business expenses incurred during the Employment
Term to the extent such reimbursement is permitted under the Company's expense
reimbursement policy. The Company shall be entitled to deduct from Employee’s
salary or other payments due to Employee, any money the Employee owes to the
Company, including any expenses wrongfully reimbursed as business expenses in an
amount equal to the total value of such expenses.
8.Termination of Employment. During the period of Employee’s employment with the
Company, the Company or Employee may terminate Employee's employment at any time
and for any reason in accordance with Subsection (a) below. The Employment Term
shall be deemed to have ended on the last day of Employee's employment. The
Employment Term shall terminate automatically upon Employee's death.
(a)
Notice of Termination. Any purported termination of Employee's employment (other
than by reason of death) shall be communicated by written Notice of Termination
(as defined herein) from one party to the other in accordance with the notice
provisions contained in this Agreement. For purposes of this Agreement, a
"Notice of Termination" shall mean a notice that indicates the "Date of
Termination" and, with respect to a termination due to "Cause", "Disability" or
"Good Reason", sets forth in reasonable detail the facts and circumstances that
are alleged to provide a basis for such termination. A Notice of Termination
from the Company shall specify whether the termination is with or without Cause
or due to Employee's Disability. A Notice of Termination from Employee shall
specify whether the termination is with or without Good Reason.

(b)
Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given) or the date of Employee's death. If the Company disagrees
with an Employee’s designated Date of Termination, the Company shall have the
right to set an alternative earlier final Date of Termination, which, in and of
itself, shall not change the characterization of the termination (e.g., from an
Employee Termination Without Good Reason to a Company Termination Without
Cause).

(c)
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

(d)
Cause. For purposes of this Agreement, a termination for "Cause" means a
termination by the Company based upon Employee's: (i) persistent failure to
perform duties consistent with a commercially reasonable standard of care (other
than due to a physical or mental impairment or due to an action or inaction
directed by the Company that would otherwise constitute Good Reason); (ii)
willful neglect of duties (other than due to a physical or mental impairment or
due to an action or inaction directed by the Company that would otherwise
constitute Good Reason); (iii) conviction of, or pleading nolo contendere to,
criminal or other illegal activities involving dishonesty or moral turpitude;
(iv) material breach of this Agreement; (v) material breach of the Company's
business policies, accounting practices or standards of ethics; (vi) material
breach of any applicable non-competition, non-solicitation, trade secrets,
confidentiality or similar restrictive covenant, or (vii) failure to materially
cooperate with or impeding an investigation authorized by the Board of Directors
of the Company. Employee’s termination for Cause shall not be effective unless
the Company has given Employee no less than thirty days’ notice of termination
and the actions underlying its Cause determination, and Employee has failed to
cure the condition or event constituting Cause to the Board’s reasonable
satisfaction within thirty days following receipt of the Company’s Notice of
Termination.

(e)
Disability. For purposes of this Agreement, a termination based upon
"Disability" means a termination by the Company based upon Employee's
entitlement to long-term disability benefits under the Company's long-term
disability plan or policy, as the case may be, as in effect on the Date of
Termination.

(f)
Good Reason. For purposes of this Agreement, a termination for "Good Reason"
means a termination by Employee based upon the occurrence (without Employee's
express written consent) of any of the following:

(i)
a material change in the geographic location of Employee's principal working
location, which the Company has determined to be a relocation of more than
thirty-five (35) miles;

(ii)
a material diminution in Employee's title, Annual Base Salary or Annual Bonus
Opportunity; or

(iii)
a material breach by the Company of any of its respective obligations under this
Agreement.

Notwithstanding the foregoing, Employee being placed on a paid leave for up to
sixty (60) days pending a determination of whether there is a basis to terminate
Employee for Cause shall not constitute Good Reason. Employee's continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder; provided,
however, that no such event described above shall constitute Good Reason unless:
(1) Employee gives Notice of Termination to the Company specifying the condition
or event relied upon for such termination within ninety (90) days of the initial
existence of such event and (2) the Company fails to cure the condition or event
constituting Good Reason within thirty (30) days following




--------------------------------------------------------------------------------




receipt of Employee's Notice of Termination. For terminations for Good Reason
under Sections 8(f)(ii)-(iii) above, the parties agree that if FNF or Fidelity
National Information Services, Inc. offers a reasonably comparable employment
position to Employee containing at least the same aggregate financial
compensation terms within the above 30 day cure period, the Company shall have
cured the condition or event constituting Good Reason.
9.Obligations of the Company Upon Termination.
(a)
Termination by the Company for a Reason Other than Cause, Death or Disability
and Termination by Employee for Good Reason. If Employee's employment is
terminated during the Employment Term by: (1) the Company for any reason other
than Cause, Death or Disability; or (2) Employee for Good Reason:

(i)
The Company shall pay Employee the following (collectively, the "Accrued
Obligations"): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to Employee for expenses incurred prior to the Date of Termination; and (C)
no later than March 15th of the year in which the Date of Termination occurs,
any earned but unpaid Annual Bonus payments relating to the prior calendar year;

(ii)
The Company shall pay Employee no later than March 15th of the calendar year
following the year in which the Date of Termination occurs, a prorated Annual
Bonus based upon the actual Annual Bonus that would have been earned by Employee
for the year in which the Date of Termination occurs, ignoring any requirement
under the Annual Bonus Plan that Employee must be employed on the payment date
(using Employee's Annual Bonus Opportunity for the prior year if no Annual Bonus
Opportunity has been approved for the year in which the Date of Termination
occurs), multiplied by the percentage of the calendar year completed before the
Date of Termination;

(iii)
Subject to Section 26(b) hereof, the Company shall pay Employee as soon as
practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination, a lump-sum payment equal to 200% of the sum of: (A) Employee's
Annual Base Salary in effect immediately prior to the Date of Termination); and
(B) the target Annual Bonus in the year in which the Date of Termination occurs;

(iv)
Subject to Section 26(b) hereof, any life insurance coverage provided by the
Company shall terminate at the same time as life insurance coverage would
normally terminate for any other employee that terminates employment with the
Company. Employee shall have the right to convert that life insurance coverage
to an individual policy under the regular rules of the Company’s group policy.
As soon as practicable, but not later than the sixty-fifth (65th) day after the
Date of Termination, the Company shall pay Employee a lump sum cash payment
equal to thirty-six monthly life insurance premiums based on the monthly
premiums that would be due assuming that Employee had converted to the Company’s
life insurance coverage that was in effect on the Notice of Termination into an
individual policy; and

(v)
As long as Employee pays the full monthly premiums for COBRA coverage to the
Company, the Company shall provide Employee and, as applicable, Employee's
eligible dependents with continued medical and dental coverage, on the same
basis as provided to the Company’s active executives and their dependents until
the earlier of: (i) 36 months after the Date of Termination; or (ii) the date
Employee is first eligible for medical and dental coverage (without pre-existing
condition limitations) with a subsequent employer. In addition, as soon as
practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination, the Company shall pay Employee a lump sum cash payment equal to
thirty-six monthly medical and dental COBRA premiums based on the level of
coverage in effect for the Employee (e.g., employee only or family coverage) on
the Date of Termination.

(b)
Termination by the Company for Cause and by Employee without Good Reason. If
Employee's employment is terminated during the Employment Term by the Company
for Cause or by Employee without Good Reason, the Company's only obligation
under this Agreement shall be payment of any Accrued Obligations.

(c)
Termination due to Death or Disability. If Employee's employment is terminated
during the Employment Term due to death or Disability, the Company shall pay
Employee (or to Employee's estate or personal representative in the case of
death), as soon as practicable, but not later than the sixty-fifth (65th) day
after the Date of Termination: (i) any Accrued Obligations; plus (ii) the amount
of Employee’s accrued Annual Bonus as contained on the internal books of the
Company for the month in which the Date of Termination occurs.



10.Non-Delegation of Employee's Rights. The obligations, rights and benefits of
Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
11.Confidential Information. Employee will occupy a position of trust and
confidence and will have access to and learn substantial information about the
Company and its affiliates and their respective operations that is confidential
or not generally




--------------------------------------------------------------------------------




known in the industry including, without limitation, information that relates to
purchasing, sales, customers, marketing, and the financial positions and
financing arrangements of the Company and its affiliates. Employee agrees that
all such information is proprietary or confidential, or constitutes trade
secrets and is the sole property of the Company and/or its affiliates, as the
case may be. Employee will keep confidential and, outside the scope of
Employee's duties and responsibilities with the Company and its affiliates, will
not reproduce, copy or disclose to any other person or firm, any such
information or any documents or information relating to the Company's or its
affiliates' methods, processes, customers, accounts, analyses, systems, charts,
programs, procedures, correspondence or records, or any other documents used or
owned by the Company or any of its affiliates, nor will Employee advise, discuss
with or in any way assist any other person, firm or entity in obtaining or
learning about any of the items described in this section. Accordingly, during
the Employment Term and at all times thereafter Employee will not disclose, or
permit or encourage anyone else to disclose, any such information, nor will
Employee utilize any such information, either alone or with others, outside the
scope of Employee's duties and responsibilities with the Company and its
affiliates.
12.Non-Competition.
(a)
During Employment Term. During the Employment Term Employee will devote such
business time, attention and energies reasonably necessary to the diligent and
faithful performance of the services to the Company and its affiliates, and will
not engage in any way whatsoever, directly or indirectly, in any business that
is a direct competitor with the Company's or its affiliates' principal business,
nor solicit customers, suppliers or employees of the Company or its affiliates
on behalf of, or in any other manner work for or assist any business which is a
direct competitor with the Company's or its affiliates' principal business. In
addition, during the Employment Term, Employee will not combine or conspire with
any other employee of the Company or any other person for the purpose of
organizing any competitive business activity.

(b)
After Employment Term. The parties acknowledge that Employee will acquire
substantial knowledge and information concerning the business of the Company and
its affiliates as a result of employment. The parties further acknowledge that
the scope of business in which the Company and its affiliates are engaged is
national and very competitive and one in which few companies can successfully
compete. Competition by Employee in that business after the Employment Term
would severely injure the Company and its affiliates. Accordingly, for a period
of one year after Employee's employment terminates for any reason whatsoever
with the Company, Employee agrees: (1) not to become an employee, consultant,
advisor, principal, partner or substantial shareholder of any firm or business
that directly competes with the Company or its affiliates in their principal
products and markets; and (2), on behalf of any such competitive firm or
business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of the Company or its affiliates. Working
directly or indirectly for any of the following entities shall not be considered
competitive to the Company or its affiliates for the purpose of this Section:
(i) Fidelity National Information Services, Inc., its affiliates or their
successors or (ii) Fidelity National Financial, Inc., its affiliates or their
successors.

13.Return of the Company’s Documents. As soon as practicable following
termination of the Employment Term, Employee shall immediately return to the
Company, or in the case of electronic records, delete under the Company’s
supervision, all records and documents of or pertaining to the Company or its
affiliates and shall not make or retain any copy or extract of any such record
or document, or any other property of the Company or its affiliates.
14.Improvements and Inventions. Any and all improvements or inventions that
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of the Company and its affiliates and not produced
within the scope of Employee's employment hereunder, shall be the sole and
exclusive property of the Company. Employee shall, whenever requested by the
Company execute and deliver any and all documents that the Company deems
appropriate in order to apply for and obtain patents or copyrights in
improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.
15.Actions and Survival. The parties agree and acknowledge that the rights
conveyed by this Agreement are of a unique and special nature and that the
Company will not have an adequate remedy at law in the event of a failure by
Employee to abide by its terms and conditions, nor will money damages adequately
compensate for such injury. Therefore, in the event of a breach of Sections 11
through 14 of this Agreement by Employee, the Company shall have the right,
among other rights, to damages sustained thereby and to an injunction or decree
of specific performance from a court of competent jurisdiction to restrain or
compel Employee to perform as agreed herein without posting any bond.
Notwithstanding any termination of this Agreement or Employee's employment,
Section 9 shall remain in effect until all obligations and benefits resulting
from a termination of Employee’s employment during the Employment Term are
satisfied. In addition, Sections 10 through 26 shall survive the termination of
this Agreement or Employee’s employment and shall remain in effect for the
periods specified therein or, if no period is specified, until all obligations
thereunder have been satisfied. Nothing in this Agreement shall in any way limit
or exclude any other right granted by law or equity to the Company.
16.Release. Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment, distribution or other benefit under Section
9 of this Agreement (other than due to Employee's death), Employee shall have
executed a complete release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company any waiting
periods contained in such release shall have expired. With respect to any
release required to receive payments,




--------------------------------------------------------------------------------




distributions or other benefits owed pursuant to Section 9 of this Agreement,
the Company must provide Employee with the form of release no later than seven
(7) days after the Date of Termination and the release must be signed by
Employee and returned to the Company unchanged, effective and irrevocable, no
later than sixty (60) days after the Date of Termination.
17.No Mitigation. The Company agrees that, if Employee's employment hereunder is
terminated during the Employment Term, Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Employee by
the Company hereunder. Further, the amount of any payment or benefit provided
for hereunder shall not be reduced by any compensation earned by Employee as the
result of employment by another employer, by retirement benefits or otherwise.
18.Entire Agreement and Amendment. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter of this
Agreement, and supersedes and replaces all prior agreements, understandings and
commitments with respect to such subject matter. This Agreement may be amended
only by a written document signed by all parties to this Agreement.
19.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
20.Assignments and Successors. This Agreement may not be assigned by Employee.
In addition to any obligations imposed by law upon any successor to the Company,
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the stock,
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, the "Company" shall mean
the Company as herein before defined as well as any such successor that
expressly assumes this Agreement or otherwise becomes bound by all of its terms
and provisions by operation of law. This Agreement shall be binding upon and
inure to the benefit of the parties and their permitted successors or assigns.
21.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
22.Attorneys' Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs and litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party within sixty (60) days of the date the right to the payment amount is so
determined; provided, however, that following Employee’s termination of
employment with the Company if any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the Company shall pay (on
an ongoing basis) to Employee to the fullest extent permitted by law, all legal
fees, court costs and litigation expenses reasonably incurred by Employee or
others on Employee’s behalf (such amounts collectively referred to as the
"Reimbursed Amounts"); provided, further, that Employee shall reimburse the
Company for the Reimbursed Amounts if it is determined by a court of final
adjudication that a majority of Employee's claims or defenses were frivolous or
without merit. Requests for payment of Reimbursed Amounts, together with all
documents required by the Company to substantiate them, must be submitted to the
Company no later than ninety (90) days after the expense was incurred. The
Reimbursed Amounts shall be paid by the Company within ninety (90) days after
receiving the request and all substantiating documents requested from Employee.
The rights under this section shall survive the termination of employment and
this Agreement until the expiration of the applicable statute of limitations.
23.Severability. If any section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of Employee in this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against the Company whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants in this Agreement.
24.Notices. Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three (3) days
after being sent by United States Certified Mail, postage prepaid, with Return
Receipt Requested, to the parties at their respective addresses set forth
below:    
To the Company:
BKFS I Management, Inc.




--------------------------------------------------------------------------------




601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel
To Employee:


To the address last provided to the Company as recorded in the Company’s Human
Resource system.


25.Waiver of Breach. The waiver by any party of any provisions of this Agreement
shall not operate or be construed as a waiver of any prior or subsequent breach
by the other party.
26.Tax.
(a)
Withholding. The Company or an affiliate thereof may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
the Company is required to deduct pursuant to state, federal or local laws.

(b)
Section 409A. This Agreement and any payment, distribution or other benefit
hereunder shall comply with the requirements of Section 409A of the Code, as
well as any related regulations or other guidance promulgated by the U.S.
Department of the Treasury or the Internal Revenue Service ("Section 409A"), to
the extent applicable. To the extent Employee is a "specified employee" under
Section 409A, no payment, distribution or other benefit described in this
Agreement constituting a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) to be paid during the
six-month period following a separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)) will be made during such six-month
period. Instead, any such deferred compensation shall be paid on the first
business day following the six-month anniversary of the separation from service.
In no event may Employee, directly or indirectly, designate the calendar year of
a payment. Any provision that would cause this Agreement or a payment,
distribution or other benefit hereunder to fail to satisfy the requirements of
Section 409A shall have no force or effect and, to the extent an amendment would
be effective for purposes of Section 409A, the parties agree that this Agreement
shall be amended to comply with Section 409A. Such amendment shall be
retroactive to the extent permitted by Section 409A. For purposes of this
Agreement, Employee shall not be deemed to have terminated employment unless and
until a separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)) has occurred. All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) any reimbursement shall be for expenses incurred during the time period
specified in this Agreement, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made not later than the last day of the Employee's taxable year
following the taxable year in which such expense was incurred, and (iv) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

Excise Taxes.    If any payments or benefits paid or provided or to be paid or
provided to Employee or for Employee’s benefit pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, employment with
the Company or its subsidiaries or the termination thereof (a "Payment" and,
collectively, the "Payments") would be subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), then Employee may elect for such
Payments to be reduced to one dollar less than the amount that would constitute
a "parachute payment" under Section 280G of the Code (the "Scaled Back Amount").
Any such election must be in writing and delivered to the Company within thirty
(30) days after the Date of Termination. If Employee does not elect to have
Payments reduced to the Scaled Back Amount, Employee shall be responsible for
payment of any Excise Tax resulting from the Payments and Employee shall not be
entitled to a gross-up payment under this Agreement or any other for such Excise
Tax. If the Payments are to be reduced, they shall be reduced in the following
order of priority: (i) first from cash compensation, (ii) next from equity
compensation, then (iii) pro-rated among all remaining payments and benefits. To
the extent there is a question as to which Payments within any of the foregoing
categories are to be reduced first, the Payments that will produce the greatest
present value reduction in the Payments with the least reduction in economic
value provided to Employee shall be reduced first.
[Remainder of page is intentionally blank.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.                        
 
BKFS I Management, Inc.




By: /s/ Thomas J. Sanzone
Its: Chief Executive Officer and President
 
Michael L. Gravelle


/s/ Michael Gravelle







































Signature Page to Employment Agreement




